DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 5 objected to because of the following informalities:  
--or by adjusting a position[[ing]]--
Appropriate correction is required.
Claim 14 objected to because of the following informalities:
--includes adjusting a position[[ing]] --
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the electronic controller".  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 is described by the applicant as being dependent upon claim 1. Claim 1 recites a device

	For examination purposes, Claim will be interpreted as follows: -- The cleaning system of claim [[1]] 6, wherein the electronic controller maintains the strength of the magnetic field at a constant strength following adjustment of the strength of the magnetic field responsive to the user input.--


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 8-11 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Rothweil (US Patent No. 7743455).
In regards to claim 1,

a device body (cleaning head 24) defining a cleaning face having an abrasive layer (Rothweil claim 1 lines 32-33: a cleaning sheet over said lower surface of said cleaning head ) configured for selective placement against the surface, the device body (cleaning head 24) comprising a magnetic system configured to generate a magnetic field of a strength that is adjustable (Rothweil abstract: The present invention is a device for cleaning surfaces comprising… and a magnetic means. The magnetic means is removably attached to the cleaning head and provides a magnetic field to its lower surface) in relation to the abrasive layer (Rothweil claim 1 lines 32-33), 
wherein the magnetic field generated by the magnetic system is configured to urge the abrasive layer (Rothweil claim 1 lines 32-33) against the surface of the ferromagnetic object with a magnetic force corresponding to the strength of the magnetic field (Rothweil page 5 lines 25-30: use magnetism to assist in collecting dust or dirt that is susceptible to a magnetic field.)
	In regards to the recitation of “system is configured to urge the abrasive layer against the surface of the ferromagnetic object with a magnetic force corresponding to the strength of the magnetic field,” is interpreted as functional language. 
	Regarding Claim 1, MPEP 2114 II clearly states “[A]pparatus claims cover what a device is, not what a device does" and “A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim.”
	Though Rothweil doesn’t recite the intended use of urging the apparatus’s bottom surface towards/against the surface of the ferromagnetic object that it is performing work upon, Rothweil does 

In regards to claim 2,
The cleaning system of claim 1, wherein the magnetic system includes a plurality of magnets (magnets 32; Rothweil page 9 line 65- page 10 line 5: In one preferred construction the cleaning head 24 comprises two or more slots 31 for receiving a flexible magnetic sheet or a platform containing two or more rigid magnets 32 (FIG. 3A). The slots 31 are positioned so that the largest surface area of the flexible magnetic sheet or platform containing the rigid magnets 32 are parallel to the surface being cleaned. The slots 31 may be provided at one or more locations along the perimeter edge 25 of the cleaning head 24.); wherein the device body (cleaning head 24) further defines one or more receptacles or mounts (slots 31) that accommodate one or more select magnets (magnets 32) of the plurality of magnets (magnets 32); and 
wherein the one or more select magnets (magnets 32) accommodated by the one or more receptacles or mounts (slots 31) are removable (Rothweil abstract: The magnetic means is removably attached to the cleaning head and provides a magnetic field to its lower surface) from the one or more receptacles or mounts (slots 31) of the device body (cleaning head 24).

In regards to claim 3, 
The cleaning system of claim 2, wherein the device body (cleaning head 24) is formed of a non-magnetic material (Rothweil page 6 column 4 lines 47-50: The housing may be prepared having both a 


In regards to claim 5,
 	The cleaning system of claim 2, wherein the strength of magnetic field generated by the magnetic system is by adjusting a position[[ing]] (Rothweil page 5 column 2 lines 2-35: Alternatively, the means to regulate the strength of the magnetic field is a chamber within said cleaning head having a platform containing a flexible magnetic sheet or one or more rigid magnets positioned parallel to the surface being cleaned, said platform affixed to an adjustment means for raising and lowering said platform within said chamber) of one or more of the plurality of magnets (magnets 32) in relation to the abrasive layer (Rothweil claim 1 lines 32-33).



In regards to claim 9,


In regards to claim 10,
The cleaning system of claim 1, wherein the device body (cleaning head 24) includes a guide portion projecting outward from a first edge of the cleaning face to form an interior-facing corner with the cleaning face (see annotated drawing). 

    PNG
    media_image1.png
    521
    783
    media_image1.png
    Greyscale


In regards to claim 11, 



	Rothweil claim 1 lines 32-33Rothweil claim 1 lines 32-33Rothweil claim 1 lines 32-33Rothweil claim 1 lines 32-33Rothweil claim 1 lines 32-33Rothweil claim 1 lines 32-33Rothweil claim 1 lines 32-33

Claim(s) 16 and 20 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Erenyi (US Patent No. 3226888).
In regards to claim 16, 
A cleaning system for cleaning a surface of a ferromagnetic object, the cleaning system comprising: 
a device body forming a shroud (fabric reinforcement 11) mountable to a power tool (power motor 13) that includes a power take-off element (iron cylinder 8), the shroud (fabric reinforcement 11) defining an interior region that is configured to accommodate and partially surround the power take-off element (iron cylinder 8; see annotated drawing); 

    PNG
    media_image2.png
    513
    459
    media_image2.png
    Greyscale

wherein the shroud (fabric reinforcement 11) comprises a magnetic system configured to generate a magnetic field (permanent magnet 6) urging a distal end of the power take-off element (iron cylinder 8) toward the surface of the ferromagnetic object with a magnetic force corresponding to a strength of the magnetic field.

In regards to claim 20, 
The cleaning system of claim 16, further comprising: the power tool (power motor 13) mounted to the shroud (fabric reinforcement 11) (shaft 12) with the power take-off element (iron cylinder 8) accommodated by the interior region (see annotated drawing in claim 16); 
and an abrasive layer (abrasive disc 1) mounted to the distal end of the power take-off element (iron cylinder 8).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Rothweil (US Patent No. 7742455) in view of Ariyoshi (US PG Pub No. 20060261812)
In regards to claim 4,
The cleaning system of claim 2, wherein the plurality of magnets (magnets 32) include at least a 
first magnet and a second magnet (Rothweil page 5 column 2 lines 23 with cleaning sheet-26: In another embodiment the means to regulate the strength of the magnetic field are two or more slots provided in the perimeter edge of the cleaning head able to receive a flexible magnetic sheet or a platform containing one or more rigid magnets); a receptacle or mount (slot 31) of the device body (cleaning head 24).
Rothweil fails to explicitly disclose “wherein a strength of a magnetic field generated by the first magnet differs from a strength of a magnetic field generated by the second magnet; and  
wherein the strength of the magnetic field generated by the magnetic system is adjustable by replacement of the first magnet with the second magnet” at a receptacle or mount. 

Rothweil and Ariyoshi are considered to be analogous to the claimed invention because they are in the same field of implementing multiple magnetic elements in order to influence other objects with the generated magnetic field. 
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rothweil to incorporate the teachings of Ariyoshi and include at least two magnets that are position adjustable for the purpose of impacting the strength of the resulting magnetic field or fields. The adjustment of the magnets would positively impact the field homogeneity/uniformity, which would assist in making sure the contact surfaces have a more evenly distributed contact force which should positively impact uniform cleaning/abrading processes. 


Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Rothweil (US Patent No. 7743455) in view of Wang et al. (US PG Pub No. 20070169709).
In regards to claim 6, Rothweil discloses
 	The cleaning system of claim 1, wherein the magnetic system includes: 

Rothweil fails to disclose “an electronic controller that varies electrical current supplied to the one or more electromagnets to adjust the strength of the magnetic field responsive to a user input.”
However, Wang teaches in paragraph 0037, “FIG. 2 illustrates a perspective view of a hand-held electromagnetic collector 200 in accordance with the present disclosure. The electromagnetic collector 200 has a handle 210, the front of which is attached to stem 230. The front of the stem 230 has a hinge 240 that is attached an electromagnetic plate 250. Batteries (not shown) to operate the electromagnetic plate 250 may be contained, for example, in the handle 210, and a trigger 220 on the stem 230 is used to selectively power on and power off the electromagnetic plate 250. [0038] electromagnetic collector 200 may be removed and replaced with voltage/current regulators (not shown) in the handle 210.”
Rothweil and Wang are considered to be analogous to the claimed invention because they are in the same field of cleaning devices with a bottom surface that contacts a workpiece and includes magnets or electromagnets within the device for the purpose of making use of the attractive forces resulting from generated magnetic fields. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rothweil to incorporate the teachings of Wang and include a trigger as a controller to power on and off the electromagnet. The ability to control the electromagnet allows for easy disengagement from a magnetic surface, or for discarding of particles that have been collected on the bottom of the cleaner (Wang paragraph 0036: because the particles collected by the magnetic plate 150 may be simply removed by powering off the electromagnet.)	

In regards to claim 7, Rothweil as modified discloses
 	The cleaning system of claim [[1]] 6, wherein the electronic controller maintains the strength of the magnetic field at a constant strength following adjustment of the strength of the magnetic field responsive to the user input (Wang paragraph [0037]: a trigger 220 on the stem 230 is used to selectively power on and power off the electromagnetic plate 250. When powered on, the bottom surface 252 of the magnetic plate 250 may be used.)

Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Rothweil (US Patent No. 7743455) in view of Hampl et al (US Patent No. 5105585).
In regards to claim 8, 
 	The cleaning system of claim 1, wherein the abrasive layer (Rothweil claim 1 lines 32-33).
Rothweil fails to disclose “is permeable  by ferromagnetic particulate produced from the surface of the ferromagnetic object.” 
However, Hampl teaches a plurality of through apertures 130 are formed in sanding pad 118 (Hampl page 6 column 4 lines 29-30). 

    PNG
    media_image3.png
    200
    525
    media_image3.png
    Greyscale

Rothweil and Hampl are considered to be analogous to the claimed invention because they are in the same field of devices that have cleaning/brush elements and attractive forces used to affect an object being worked upon. Therefore, it would have been obvious to someone of ordinary skill in the art before .  


Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Rothweil (US Patent No. 7743455) in view of Safonovs (WO2007142499).
	In regards to claim 12,
the method comprising: 
selecting a cleaning system that includes a device body (cleaning head 24) comprising a magnetic system configured to generate a magnetic field (Rothweil abstract: The magnetic means is removably attached to the cleaning head and provides a magnetic field to its lower surface), the device body (cleaning head 24) coupled to an abrasive layer (Rothweil claim 1 lines 32-33) configured for selective placement against the surface; 
placing the abrasive layer (Rothweil claim 1 lines 32-33) in contact with the surface with the magnetic field generated by the magnetic system (Rothweil abstract) urging the abrasive layer (Rothweil 
moving the abrasive layer (Rothweil claim 1 lines 32-33) relative to the surface while the abrasive layer (Rothweil claim 1 lines 32-33) is in contact with the surface.
Rothweil fails to disclose “A method for cleaning a surface of a ferromagnetic object”. 
However, Safonos teaches “incorporating a magnetic interlayer into the design of sanding blocks for handling ferromagnetic surfaces. According to this invention, a sanding block for handling ferromagnetic surfaces is provided with a magnetic interlayer with such an attractive power which holds the sanding block in place on a vertical surface but lets it be moved freely (page 3, bottom paragraph).” 
Rothweil and Safonos are considered to be analogous to the claimed invention because they are in the same field of apparatus moving across surfaces while emanating a magnetic field generated from the apparatus. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rothweil to incorporate the teachings of Safonos and apply Rothweil’s invention to a ferromagnetic surface, such as a car, as the use of the magnetic field would overcome dependence upon the weight of the cleaning device in order to maintain good contact with the surface being worked upon. The magnetic field assists in providing pressure during the working process, making the apparatus “heavier, which causes some faster wearing out of the filling at a minimum physical effort (Safanos page 3, 3rd paragraph)” from the operator.

In regards to claim 13, Rothweil as modified teaches
The method of claim 12, further comprising: adjusting the strength of the magnetic field generated by the magnetic system in relation to the abrasive layer (Rothweil claim 1 lines 32-33) from a first value to a second value to vary the magnetic force (Rothweil page 6 column 3 lines 53-61: The term "means to regulate" as used herein is a mechanism to reduce or increase the effective magnetic field at 

In regards to claim 14, Rothweil as modified teaches
The method of claim 12, wherein the device body (cleaning head 24) defines one or more receptacles or mounts (slots 31) that accommodate one or more permanent magnets (Rothweil page 9 column 10 line 65 to end: In one preferred construction the cleaning head 24 comprises two or more slots 31 for receiving a flexible magnetic sheet or a platform containing two or more rigid magnets 32 (FIG. 3A)); and 
wherein adjusting the strength of the magnetic field includes adjusting a position[[ing]] of one or more permanent magnets accommodated (Rothweil page 5 column 2 lines 23-29: In another embodiment the means to regulate the strength of the magnetic field are two or more slots provided in the perimeter edge of the cleaning head able to receive a flexible magnetic sheet or a platform containing one or more rigid magnets. The slots being positioned parallel to and at incrementally greater distances from the surface being cleaned; also see page 6 column 3 lines 53-61) by the one or more receptacles or mounts (slots 31).

In regards to claim 15, Rothweil as modified teaches
The method of claim 12, wherein the magnetic system includes: one or more electromagnets; and wherein adjusting the strength of the magnetic field includes varying electrical current supplied to the one or more electromagnets (Rothweil page 6 column 3 lines 42-47: The term "magnetic means" as 

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Erenyi (US Patent No. 3226888) in view of Tanimoto et al (US Patent No. 8678884).

In regards to claim 17, Ereyni teaches
The cleaning system of claim 16, wherein the shroud (fabric reinforcement 11).
Ereyni fails to disclose that the shroud “includes a plurality of magnets of the magnetic system located on opposing sides of the interior region.”
However, Tanimoto teaches “The housing 2 contains multiple magnets 21 such as permanent magnets or electromagnets facing the lower disk surface 20 of the coil disk 10 and spaced in the circumferential direction and an annular iron yoke…” 
Ereyni and Tanimoto are considered to be analogous to the claimed invention because they are in the same field of abrasive tool that employs a magnetic element within their housing.
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ereyni to incorporate the teachings of Tanimoto and implement a plurality of mangetic elements within the device housing. A plurality of magnetic elements allows for a stronger magnetic field, or for the case of the use of electromagnets, a variability in the magnetic field through the control of the current used in the electromagnets. 

In regards to claim 18, Ereyni as modified teaches


In regards to claim 19, Ereyni as modified teaches
The cleaning system of claim 17, wherein the plurality of magnets include electromagnets that each generate a magnetic field responsive to electrical current being supplied to the electromagnets (see rejection in claim 17).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pestone (US PG Pub No. 20050104696) teaches a device for attracting metal particles which 
comprises a longitudinal member having a first and second end and a first magnet connected to the first end. The first magnet has a surface. The device further includes a housing connected to the second end which is substantially perpendicular to the longitudinal member.
	Baek et al (US Patent No. 9439545) teaches a window cleaning apparatus comprises: a first cleaning unit, which is positioned on one side of a window, having at least one built-in first magnetic module comprising a magnet; and a second cleaning unit, which is positioned on the opposite side of the window on which the first cleaning unit is positioned, having at least one built-in second magnetic module. 
	Enoch, III et al (US Patent No. 6988290) teaches a remotely actuated surface cleaning device employs an inner component having a resiliently flexible body with a plurality of embedded magnets 
	Damgaard et al (US Patent No. 6116998) teaches an attachment means for attaching a sheet-formed abrasive and/or polishing means to a magnetized support, said attachment means comprising a ferromagnetic base layer and an external adhesive layer to which the abrasive and/or polishing means attached. 
	Brownds (US Patent No. 4802702) teaches a magnetic lifting tool is set forth for use in cleanup and removal of ferrous metals from construction sites, such as nails and the like. A circular lifting plate includes a plastic housing with an included steel pickup surface which has secured thereto a multi-adjustable handle for accommodating various statures of users of the tool.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KHALIL HAWKINS whose telephone number is (571)272-5446. The examiner can normally be reached M-F; 8-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 

/JASON KHALIL HAWKINS/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723